The fact that the private parts of a girl child eight years old were inflamed, swollen, and showed "quite a good deal of discharge" in October after an alleged carnal knowledge on July 16th, when taken in connection with the testimony of the doctor making the examination to the effect that it looked like venereal trouble, that such condition could exist for several months, and the evidence of the child and her mother, who testified positively to the criminal act, coupled with the confession of defendant, and the entire absence of any testimony tending to show any other agency that could have caused the condition, was relevant to go to the jury as tending to establish the fact of injury in an attempt to have carnal knowledge of a child under the age of consent. 10 Rawle C. L. p. 927; 1 Mayf. Dig. p. 317, § 83; 1 Mayf. Dig. p. 316, § 81.
The several charges requested by the defendant and refused by the court asserted the proposition that, before evidence of a confession was admissible, the corpus delicti must be proven beyond a reasonable doubt. Such is not the rule. Ryan v. State,100 Ala. 94, 14 So. 868.
Charge 4, requested by the defendant, is argumentative, and was properly refused.
There is no error in the record, and the judgment is affirmed.
Affirmed.